DETAILED ACTION
Examiner’s Comments
This application has been revived after a petition from applicant’s representative was granted.  The reasons for granting this petition is that the Office Action of October 19, 2020 was not received by applicant.  The following Office Action is a duplicate of the Office Action mailed on October 19, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed September 18, 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Particularly, Korean notice of allowance does not have an English translation or a concise explanation of relevance, such as why the application was allowable.  Therefore, this reference has been crossed out and it has not been considered, however the other documents in the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura US Patent 3,597,049.
Regarding claim 1 Ogura discloses a lens optical system (title e.g. embodiments I, II & III, see figures 1-2), sequentially from an object side to an image plane side, comprising: a first lens having a negative refractive power (inter alia column 1 lines 45-67 particularly “Both the first lens element G 1 and the second lens element G 2 are divergent meniscus lenses” e.g. G1); a second lens having a negative refractive power (inter alia column 1 lines 45-67 particularly “Both the first lens element G 1 and the second lens element G 2 are divergent meniscus lenses” e.g. G2); a third lens having a positive refractive power (inter alia column 1 lines 45-67 particularly “the fourth lens element G 4 is a biconvex lens” e.g. G4); a fourth lens having a positive refractive power (inter alia column 1 lines 45-67 particularly “the sixth lens element G 6 is a convergent lens” e.g. G6); a fifth lens having a positive refractive power (inter alia column 1 lines 45-67 particularly “the eighth lens element G 8 and the ninth lens element G 9 composing a cemented doublet are a convergent meniscus lens and a divergent meniscus lens, respectively” e.g. G8); a sixth lens having a negative refractive power (inter alia column 1 lines 45-67 particularly “the eighth lens element G 8 and the ninth lens element G 9 composing a cemented doublet are a convergent meniscus lens and a divergent meniscus lens, respectively” e.g. G9); a seventh lens having a positive refractive power (inter alia column 1 lines 45-67 particularly “the tenth lens element G 10 and the eleventh lens element G 11 composing a cemented convergent doublet are a divergent lens and a biconvex lens, respectively” e.g. G11); and an eighth lens having a positive refractive power (inter alia column 1 lines 45-67 particularly “the twelfth lens element G 12 is a biconvex lens” e.g. G12), wherein the lens optical system satisfies the following condition: 130°≤FOV≤240° (inter alia abstract “180°” e.g. column 2 line 60, column 3 lines 26 & 65 “2=180°”).
Regarding claim 2 Ogura discloses the lens optical system of claim 1, as set forth above.  Ogura further discloses wherein the lens optical system satisfies the following condition: 0.15 ≤ (L1toL2)/OAL ≤ 0.4 (using the values in tables for embodiments I-III in column 2 line 59-column 4 line 29 => 0.176, 0.179 & 0.181, respectively).
Regarding claim 4 Ogura discloses the lens optical system of claim 1, as set forth above.  Ogura further discloses wherein the lens optical system satisfies the following condition:  0≤ThiL5L6≤0.03 (since element G8 & G9 are a doublet it is implicit that the separation is 0, particularly since column 2 lines 56-57 notes that axial distances of 0 means cemented doublets).
Regarding claim 5 Ogura discloses the lens optical system of claim 1, as set forth above.  Ogura further discloses wherein the fifth lens and the sixth lens forms a doublet lens (inter alia column 1 lines 56-60 particularly “the eighth lens element G 8 and the ninth lens element G 9 composing a cemented doublet are a convergent meniscus lens and a divergent meniscus lens, respectively” e.g. G8 & G9).
Regarding claim 6 Ogura discloses the lens optical system of claim 5, as set forth above.  Ogura further discloses wherein the doublet lens has a negative refractive power (using the values in tables for embodiment III in column 3 line 62-column 4 line 29 => -44.79).
Regarding claim 7 Ogura discloses the lens optical system of claim 1, as set forth above.  Ogura further discloses wherein the lens optical system satisfies at least one of the following conditions:  0.7 ≤lnd1/lnd3 ≤1.4 (using the values in tables for embodiments I-III in column 2 line 59-column 4 line 29 => 0.96, 0.92 & 0.92, respectively); 1.4 ≤Abv1 /Abv3 ≤3.0 (using the values in tables for embodiments I-III in column 2 line 59-column 4 line 29 => 1.53, 1.43 & 1.43, respectively); 0.7 ≤lnd5/lnd6 ≤1.4 (using the values in tables for embodiments I-III in column 2 line 59-column 4 line 29 => 0.93, 0.93 & 0.93, respectively); and 1.4 ≤Abv5/Abv6 ≤3.0 (using the values in tables for embodiments I-III in column 2 line 59-column 4 line 29 => 2.27, 2.21 & 2.21, respectively).
Regarding claim 8 Ogura discloses the lens optical system of claim 1, as set forth above.  Ogura further discloses wherein the first lens (e.g. G1) has an exit surface concave toward the image plane side (inter alia column 1 lines 48-51 particularly “the first lens element G 1 and the second lens element G 2 are divergent meniscus lenses which are disposed with the convex surfaces facing to the object side” see figures 1-2).
Regarding claim 9 Ogura discloses the lens optical system of claim 1, as set forth above.  Ogura further discloses wherein the second lens (e.g. G2) has an exit surface concave toward the image plane side (inter alia column 1 lines 48-51 particularly “the first lens element G 1 and the second lens element G 2 are divergent meniscus lenses which are disposed with the convex surfaces facing to the object side” see figures 1-2).
Regarding claim 10 Ogura discloses the lens optical system of claim 1, as set forth above.  Ogura further discloses wherein the fifth lens (e.g. G8) has an exit surface convex toward the image plane side (inter alia column 1 lines 56-60 particularly “the eighth lens element G 8 and the ninth lens element G 9 composing a cemented doublet are a convergent meniscus lens and a divergent meniscus lens, respectively, which are disposed with the convex surface facing the image side” see figures 1-2).
Regarding claim 11 Ogura discloses the lens optical system of claim 1, as set forth above.  Ogura further discloses wherein the sixth lens (e.g. G9) has an exit surface concave toward the object side (inter alia column 1 lines 56-60 particularly “the eighth lens element G 8 and the ninth lens element G 9 composing a cemented doublet are a convergent meniscus lens and a divergent meniscus lens, respectively, which are disposed with the convex surface facing the image side” see figures 1-2).
Regarding claim 14 Ogura discloses the lens optical system of claim 1, as set forth above.  Ogura further discloses wherein the first lens (e.g. G1) has a meniscus shape with an entrance surface convex toward the object side (inter alia column 1 lines 48-51 particularly “the first lens element G 1 and the second lens element G 2 are divergent meniscus lenses which are disposed with the convex surfaces facing to the object side” see figures 1-2).

Claims 1, 3, 8-11, 14-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Imaoka US Patent Application Publication 2017/0212334, due to the filing date of the earliest foreign patent applications, see 35 U.S.C. 102(d) & MPEP §21511. 
Regarding claim 1 Imaoka discloses a lens optical system (title e.g. embodiment 2 figure 3A), sequentially from an object side to an image plane side, comprising: a first lens (e.g. first lens element L1) having a negative refractive power (paragraph [0067] “L1 having negative power”); a second lens (e.g. second lens element L2) having a negative refractive power (paragraph [0067] “L2 having negative power”); a third lens (e.g. third lens element L3) having a positive refractive power (paragraph [0067] “L3 having positive power”); a fourth lens (e.g. fourth lens element L4) having a positive refractive power (paragraph [0069] “biconvex”); a fifth lens (e.g. seventh lens element L7) having a positive refractive power (paragraph [0069] “biconvex”); a sixth lens (e.g. eighth lens element L8) having a negative refractive power (paragraph [0069] “biconcave”); a seventh lens (e.g. ninth lens element L9) having a positive refractive power (paragraph [0069] “biconvex”); and an eighth lens (e.g. tenth lens element L10) having a positive refractive power (paragraph [0069] “L10 having positive power”), wherein the lens optical system satisfies the following condition: 130°≤FOV≤240° (paragraph [0090] “lens system having a half angle of view greater than or equal to 80 degrees” e.g. paragraph [0151] “Half angle of view 90°”).
Regarding claim 3 Imaoka discloses the lens optical system of claim 1, as set forth above.  Imaoka further discloses it is further comprising an aperture stop (abstract e.g. aperture stop A) between the third lens and the fourth lens (inter alia paragraph [0071] see figure 3A).
Regarding claim 8 Imaoka discloses the lens optical system of claim 1, as set forth above.  Imaoka wherein the first lens (e.g. L1) has an exit surface concave toward the image plane side (see figure 3A).
Regarding claim 9 Imaoka discloses the lens optical system of claim 1, as set forth above.  Imaoka wherein the second lens (e.g. L2) has an exit surface concave toward the image plane side (see figure 3A).
Regarding claim 10 Imaoka discloses the lens optical system of claim 1, as set forth above.  Imaoka wherein the fifth lens (e.g. L7) has an exit surface convex toward the image plane side (see figure 3A).
Regarding claim 11 Imaoka discloses the lens optical system of claim 1, as set forth above.  Imaoka wherein the sixth lens (e.g. L8) has an exit surface concave toward the object side (see figure 3A).
Regarding claim 14 Imaoka discloses the lens optical system of claim 1, as set forth above.  Imaoka wherein the first lens (e.g. L1) has a meniscus shape with an entrance surface convex toward the object side (paragraph [0067] “meniscus-shaped first lens element L1 having negative power and a convex surface facing the object” see figure 3A).
Regarding claim 15 Imaoka discloses a lens optical system (title e.g. embodiment 2 figure 3A) comprising a front lens group (abstract e.g. front lens group FG), an aperture stop (abstract e.g. aperture stop A), and a rear lens group (abstract e.g. rear lens group RG) that are sequentially arranged from an object side toward an image plane side (abstract see figure 3A), wherein the front lens group (e.g. FG) comprises a first lens (e.g. L1) having an exit surface concave toward the image plane side  (see figure 3A), a second lens (e.g. L2) having an exit surface concave toward the image plane side  (see figure 3A), and a third lens (e.g. L3) having a positive refractive power (paragraph [0067]), wherein the rear lens group (e.g. RG) comprises a fourth lens (e.g. L4) having a positive refractive power (paragraph [0069]), a fifth lens (e.g. L7) having an exit surface convex toward the image plane side (see figure 3A), a sixth lens (e.g. L8) having an entrance surface concave toward the object side (see figure 3A), a seventh lens (e.g. L9) having a positive refractive power (paragraph [0069]), and an eighth lens (e.g. L10) having a positive refractive power (paragraph [0069]), wherein the lens optical system satisfies the following condition:  130°≤FOV≤240° (paragraph [0090] “lens system having a half angle of view greater than or equal to 80 degrees” e.g. paragraph [0151] “Half angle of view 90°”).
Regarding claim 18 Imaoka discloses the lens optical system of claim 15, as set forth above.  Imaoka wherein the first lens (e.g. L1) has a negative refractive power (paragraph [0067]).
Regarding claim 19 Imaoka discloses the lens optical system of claim 18, as set forth above.  Imaoka wherein the second lens (e.g. L2) has a negative refractive power (paragraph [0067]), the fifth lens (e.g. L7) has a positive refractive power (paragraph [0069]), and the sixth lens (e.g. L8) has a negative refractive power (paragraph [0069]).
Regarding claim 20 Imaoka further discloses a photographing device (title e.g. figure 5 camera system 100) comprising: the lens optical system (e.g. lens system 201) of claim 1 (paragraph [0133] “201 according to any one of Embodiments 1 through 4”); and a solid-state photographing element (e.g. image sensor 102) configured to capture an image formed by the lens optical system (paragraphs [0133-34] “201 and converts the optical image into an electrical image signal”).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura US Patent 3,597,049 in view of Imaoka US Patent Application Publication 2017/0212334.
Regarding claim 3 Ogura discloses the lens optical system of claim 1, as set forth above.  Ogura further discloses it is further comprising an aperture stop (inter alia column 2 lines 18 “a stop”).  Ogura further suggests the displacement of the aperture stop is a design choice by the language “Usually, a stop is positioned between the fifth element G5 and the seventh lens element G7” see column 2 lines 18-20.  However, Ogura does not disclose the aperture stop is between the third lens and the fourth lens.
Imaoka teaches a similar lens optical system (as set forth above) and Imaoka further teaches aperture stop (e.g. A) between the third lens and the fourth lens (inter alia paragraph [0071] see figure 3A) for the purpose of balancing the position of the stop to the overall length of the optical system to avoid the angle of the ray incident on the image sensor becomes too large, causing shading with conversely having the lens group on the image surface side becoming too large (paragraph [0128]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lens optical system as disclosed by Ogura to have the aperture stop between the third lens and the fourth lens as taught by Imaoka since Ogura suggests that the position of the stop is changeable and Imaoka teaches a purpose of balancing the position of the stop to the overall length of the optical system to avoid the angle of the ray incident on the image sensor becomes too large, causing shading with conversely having the lens group on the image surface side becoming too large.

Regarding claim 15 Ogura discloses a lens optical system (title e.g. embodiments I, II & III, see figures 1-2) comprising a front lens group (e.g. elements from G1-G4 inclusive), and a rear lens group (e.g. elements from G6-G12 inclusive) that are sequentially arranged from an object side toward an image plane side, and an aperture stop (inter alia column 2 lines 13) wherein the front lens group comprises a first lens (e.g. G1) having an exit surface concave toward the image plane side (column 1 lines 48-51 see figures 1-2), a second lens (e.g. G2) having an exit surface concave toward the image plane side (column 1 lines 48-51 see figures 1-2), and a third lens (e.g. G4) having a positive refractive power (column 1 line 52), wherein the rear lens group comprises a fourth lens (e.g. G6) having a positive refractive power (column 1 line 55), a fifth lens (e.g. G8) having an exit surface convex toward the image plane side (column 1 lines 56-60 see figures 1-2), a sixth lens (e.g. G9) having an entrance surface concave toward the object side (column 1 lines 56-60 see figures 1-2), a seventh lens (e.g. G11) having a positive refractive power (column 1 lines 60-62), and an eighth lens (e.g. G12) having a positive refractive power (column 1 line 63), wherein the lens optical system satisfies the following condition:  130°≤FOV≤240° (abstract “180°” e.g. column 2 line 60, column 3 lines 26 & 65 “180°”).
Ogura does not disclose the aperture stop is between the first lens group and the second lens group, i.e. the aperture stop is between the third lens and the fourth lens, as required by claim 3.  This limitation in claim 15 is the same as the limitation required by claim 3 and this limitation in claim 15 is rejected for the same reasons set forth above.

Regarding claim 16 Ogura as modified by Imaoka discloses the lens optical system of claim 15, as set forth above.  Ogura further discloses wherein the lens optical system satisfies the following condition: 0.15 ≤ (L1toL2)/OAL ≤ 0.4 (using the values in tables for embodiments I-III in column 2 line 59-column 4 line 29 => 0.176, 0.179 & 0.181, respectively).
Regarding claim 17 Ogura as modified by Imaoka discloses the lens optical system of claim 15, as set forth above.  Ogura further discloses wherein the fifth lens (e.g. G8) and the sixth lens (e.g. G8) form a doublet lens (column 1 lines 56-60) having a negative refractive power (using the values in tables for embodiment III in column 3 line 62-column 4 line 29 => -44.79).
Regarding claim 18 Ogura as modified by Imaoka discloses the lens optical system of claim 15, as set forth above.  Ogura further discloses wherein the first lens (e.g. G1) has a negative refractive power (column 1 lines 48-50).
Regarding claim 19 Ogura as modified by Imaoka discloses the lens optical system of claim 15, as set forth above.  Ogura further discloses wherein the second lens (e.g. G2) has a negative refractive power (column 1 lines 48-50), the fifth lens (e.g. G8) has a positive refractive power (column 1 lines 56-60), and the sixth lens (e.g. G9) has a negative refractive power (column 1 lines 56-60).
Regarding claim 20 Ogura further discloses photographing device comprising: the lens optical system of claim 1 (column 1 lines 16-32 particularly “the present invention is to provide an extreme wide-angle lens system which is applicable to a 35 mm single lens reflex camera”); and a photographing element configured to capture an image formed by the lens optical system (column 1 lines 16-32 particularly “this lens system is applicable for photographing a whole semispherical field of view when important objects prevail to the border region and is useful when the whole field of view is desired to form round image on film”).
Ogura discloses a camera that uses film to capture an image, thus Ogura fails to disclose the photographing element is a solid-state.
Imaoka further teaches a photographing device (e.g. figure 5 camera system 100) comprising: the lens optical system (e.g. lens system 201) of claim 1 (paragraph [0133] “201 according to any one of Embodiments 1 through 4”); and a solid-state photographing element (e.g. image sensor 102) configured to capture an image formed by the lens optical system (paragraphs [0133-34]) for the purpose of converting the optical image into an electrical image signal (paragraph [0133]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for photographing element in the photographing device as disclosed by Ogura to be a solid-state element as taught by Imaoka for the purpose of converting the optical image into an electrical image signal.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura US Patent 3,597,049 in view of Iwashita JP6611061 using US Patent Application Publication 2018/0326909 as an English translation.
Regarding claim 12 Ogura discloses the lens optical system of claim 1, as set forth above.  Ogawa does not disclose wherein the seventh lens is an aspherical lens.
Iwashita teaches lens optical system (title e.g. embodiments 1-6 figures 1, 3, 5, 7, 9 & 11), sequentially from an object side to an image plane side, comprising: a first lens (e.g. first lens L1) having a negative refractive power (inter alia paragraph [0041] “L1 having negative power”); a second lens (e.g. second lens L2) having a negative refractive power (inter alia paragraph [0041] “L2 having negative power”); a third lens (e.g. third lens L3) having a positive refractive power (inter alia paragraph [0041] “L3 having positive power”); a fourth lens (e.g. fourth lens L4) having a positive refractive power (inter alia paragraph [0042] “L4 having positive power”); a fifth lens (e.g. fifth lens L5) having a positive refractive power (inter alia paragraph [0042] “L5 having positive power”); a sixth lens (e.g. sixth lens L6) having a negative refractive power (inter alia paragraph [0042] “L6 having negative power”); a seventh lens (e.g. seventh lens L7) having a positive refractive power (inter alia paragraph [0042] “L7 having positive power”); and an eighth lens (e.g. eighth lens L8) having a positive refractive power (inter alia paragraph [0044] “L8 having positive power”) and further teaches the seventh lens is an aspherical lens (inter alia paragraph [0047] “… seventh lens L7 are aspheric” e.g. embodiments 2 and 6 figures 3 & 11) for the purpose of correcting various aberrations (inter alia paragraph [0007]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for lens optical system as disclosed by Ogura to have the seventh lens be an aspherical lens as taught by Iwashita for the purpose of correcting various aberrations.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura US Patent 3,597,049.
Regarding claim 13 Ogura discloses the lens optical system of claim 1, as set forth above.  Ogura is silent regarding the lens materials, specifically Ogura does not disclose at least one of the first to eighth lenses is a glass lens.  The examiner takes Official Notice that camera lenses are commonly made of glass due to its good optical properties and resistance to scratching2.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for at least one of the lenses in the lens optical system as disclosed by Ogura to be glass for the purpose of using a material with good optical properties that is resistance to scratching.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Imaoka US Patent Application Publication 2017/0212334.
Regarding claim 13 Imaoka discloses the lens optical system of claim 1, as set forth above.  Imaoka is silent regarding the lens materials, specifically Imaoka does not disclose at least one of the first to eighth lenses is a glass lens.  The examiner takes Official Notice that camera lenses are commonly made of glass due to its good optical properties and resistance to scratching3.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for at least one of the lenses in the lens optical system as disclosed by Imaoka to be glass for the purpose of using a material with good optical properties that is resistance to scratching.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imaoka JP2017134394A, foreign patent applications publication of Imaoka US Patent Application Publication 2017/0212334 noted above.
Wikipedia page “Camera lens” as of 2016, as noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                July 13, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under AIA  a U.S. patent document is effective as prior art as of the filing date of the earliest application to which benefit or priority is claimed and which describes the subject matter relied upon, regardless of whether the earliest such application is a U.S. provisional or nonprovisional application, an international (PCT) application, or a foreign patent application, see MPEP 2151.
        2 As evidenced by Wikipedia page “Camera lens” as of 2016.
        3 Ibid.